*661
CORRECTED ORDER

Respondent’s motion to dismiss is denied and this review proceeding may go forward. An order directing the employer or his insurance carrier to pay all reasonable and necessary medical expenses is reviewable because medical treatment is an allowance in the nature of compensation. Williams v. Central Dairy Products Company, 205 Okl. 266, 236 P.2d 984 (1951), Bill Hodges Truck Co. v. Gillum, 774 P.2d 1063 (Okl.1989). A reviewable order of the Workers’ Compensation Court is one which either grants or denies an award of compensation or otherwise constitutes a final determination of the rights between the parties. Toney v. Parker Drilling Co., 640 P.2d 1356 (Okl.1982).
ALMA WILSON, C.J., KAUGER, V.C.J., and LAVENDER, HARGRAVE, OPALA and WATT, JJ., concur.